Case 21-10011-KHK             Doc 12       Filed 03/22/21 Entered 03/22/21 10:35:59         Desc Main
                                          Document      Page 1 of 4



                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINA
                                        Alexandria Division

IN RE: JAMES S. WEBB                                   )       Chapter 11
                                                       )       Case No. 21-10011-KHK
         Debtor.                                       )
------------------------------------------------------ )
                                                       )
PEGGY J. WEBB                                          )
                                                       )
         Plaintiffs,                                   )
                                                       )
v.                                                     )       Adversary Proceeding No. ______________
                                                       )
JAMES S. WEBB                                          )
                                                       )
         Defendant.                                    )
___________________________________ )

                   COMPLAINT TO DETERMINE DISCHARGEABILITY
                OF DEBT PURSUANT TO 11 U.S.C. §§ 523(a)(5) AND 523(a)(15)

         Plaintiff PEGGY J. WEBB, by counsel, states the following as and for her complaint to

determine the dischargeability of Defendant and Debtor JAMES S. WEBB’S debt pursuant to 11

U.S.C. §§ 523(a)(5) and 523(a)(15):

                                       JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and

(b)(2)(I), and 28 U.S.C. § 1334(a).

         2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.       This action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

         4.       This Complaint seeks to determine the dischargeability of certain of Defendant’s

debts pursuant to 11 U.S.C. §§ 523(a)(5) and 523(a)(15).


                                                           1
Case 21-10011-KHK          Doc 12    Filed 03/22/21 Entered 03/22/21 10:35:59           Desc Main
                                    Document      Page 2 of 4



                                    FACTUAL ALLEGATIONS

        5.     Plaintiff Peggy J. Webb is an individual and resident of Alabama.

        6.     Defendant James S. Webb is an individual and resident of the Commonwealth of

Virginia.

        7.     Plaintiff and Defendant were previously married and divorced by Final Judgment

entered on April 25, 1997, in the Circuit Court of the Twentieth Judicial Circuit in and for

Collier County, Florida.

        8.     On April 24, 2017, Plaintiff filed a motion seeking enforcement of the Final

Judgment of Dissolution of Marriage, which motion was granted by order entered on July 19,

2019.

        9.     On August 30, 2019, an Amended Final Judgment was entered in Case No. 19-

DR-0436, Collier County (Florida) Circuit Court, awarding judgment in Plaintiff’s favor, and

against the Defendant and Debtor, in the amount of $997,160.46, plus $834.00 accrued interest

through August 30, 2019, plus interest upon the total amount at the legal Florida statutory rate,

from August 30, 2019, until paid in full. A copy of said Amended Final Judgment is attached

hereto as Exhibit 1.

        10.    Additionally, On November 19, 2020, the Collier County Circuit Court awarded

Plaintiff judgment against the Defendant and Debtor for appellate attorney’s fees and suit costs

(in connection with Defendant’s unsuccessful appeal of the underlying August 30, 2019,

Amended Final Judgment) in the sum of $14,234.50, plus interest upon said amount at the

statutory legal rate until the judgment is paid in full. A copy of the November 19, 2020, Final

Judgment on Appellate Attorneys Fees and Costs is attached hereto as Exhibit 2.

                                                 2
Case 21-10011-KHK        Doc 12     Filed 03/22/21 Entered 03/22/21 10:35:59             Desc Main
                                   Document      Page 3 of 4



       11.     The judgments in favor of Plaintiff and against the Defendant and Debtor, as

described above and set forth in Exhibit 1 and Exhibit 2, constitute debts “for a domestic support

obligation” and/or “to a spouse, former spouse, or child of the debtor and not in the kind

described in paragraph (5) that is incurred by the debtor in the course of a divorce or separation

or in connection with a separation agreement, divorce decree or other order of a court of record,

or a determination made in accordance with State or territorial law by a governmental unit” as set

forth in 11 U.S.C. §§ 523(a)(5) and 523(a)(15), and thus such debts are not dischargeable by

Defendant and Debtor through this bankruptcy action.

       12.     Accordingly, the aforesaid judgments and the corresponding total judgment

balances should be determined nondischargeable in Defendant’s Chapter 11 bankruptcy case,

Case No. 21-10011-KHK, and in any subsequent case filed by Defendant under the United States

Bankruptcy Code.

                                   REQUEST FOR RELIEF

       WHEREFORE, your Plaintiff request that this Honorable Court enter an order which

finds that the August 30, 2019 and November 20, 2020, judgments attached hereto as Exhibit 1

and Exhibit 2, in favor of Plaintiff and against the Defendant and Debtor, James S. Webb, are

nondischargeable pursuant to 11. U.S.C. §§ 523(a)(5) and 523(a)(15), and for such other and

further relief which this Court deems just and proper.

                                              Respectfully submitted,

                                              PEGGY J. WEBB
                                              By Counsel




                                                 3
Case 21-10011-KHK   Doc 12    Filed 03/22/21 Entered 03/22/21 10:35:59   Desc Main
                             Document      Page 4 of 4



/s/ Kevin S. Jaros
_____________________________
Kevin S. Jaros (VSB# 65582)
PJI Law, PLC
3900 Jermantown Rd, Suite 220
Fairfax, Virginia 22030
Tel: (703) 865-6100
Fax: (703) 865-6125
kjaros@pjilaw.com
Counsel for Plaintiff




                                        4
